Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
2.	Applicant’s election without traverse of Group I, claims 1-8, 10 and 12-14, in the reply filed on 23 April 2021 is acknowledged.  Claim 9 is are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 April 2021.
3.	The restriction requirement is still deemed proper and is therefore made FINAL.

Status of Application, Amendments, and/or Claims
4.	The Response filed on 23 April 2021 has been entered in full.  Claims 1, 3 and 13-14 have been amended, and claims 9 and 12 have been cancelled.  Therefore, claims 1-8, 10 and 13-14 are pending and the subject of this Office Action.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 05 November 2019 has been considered by the Examiner.

Claim Objections
6.	Claim 14 is objected to because of the following informalities:  While not indefinite, it is suggested the limitations “comprise antigen binding sequence that consist of” be amended to recite, for example, “comprises an antigen-binding region consisting of the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, 4th paragraph
 7.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 2 and 10 are rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim. 
The recitation of the antigen to which the antibody binds (claim 2) and “a pharmaceutical composition comprising the antibody” (claim 10) does not further limit the scope of the antibody of claim 1. Therefore, claims 2 and 10 do not further limit the claim from which they depend (claim 1).  See the "Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications" (Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011), pg. 7166, section "5. Dependent Claims", which states that "If the dependent claim does not comply the with the requirements of § 112, ¶4, the examiner should reject the dependent claim under § 112, ¶4 as unpatentable rather than objecting to the claim" and "a dependent claim must be rejected under § 112, ¶4 if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 13 is rejected as being indefinite because it is unclear what is meant by the phrase “consists essentially of”.  While the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention (See MPEP 211.03), it is unclear what limitations of the claims are those that do not materially affect the basic and novel characteristics of the antibody recited in the claim.  Is it the activity?  The structure?  If the structure, does it encompass insertions, substitutions, deletions?  Can the alterations be in the CDRs, or in the framework region between the CDRs?  Since the metes and bounds of the claimed invention cannot be determined, the claim is indefinite.


Claim Rejections - 35 USC § 112 (Written Description)
12.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 13.	Claims 1-2, 5-8, 10 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
14.	The claims are drawn quite broadly to an antibody or antigen binding fragment thereof that specifically binds to a cytomembrane voltage-gated sodium ion channel a subunit Nav1.9, wherein the heavy chain variable region of the antibody or antibody fragment thereof comprises CDR sequences of CDRH1 as shown in SEQ ID NO.1, CDRH2 as shown in SEQ ID NO.2 and CDRH3 as shown in SEQ ID NO.3; or the light chain variable region of the antibody or antigen binding fragment thereof comprises CDR sequences of CDRL1 as shown in SEQ ID NO.4, CDRL2 as shown in SEQ ID NO.5, and CDRL3 as shown in SEQ ID NO.6. The claims also an antibody or antigen binding fragment thereof, wherein the heavy chain variable region of the supra). Thus, the claims have been broadly interpreted by the Examiner as reading upon a large genus of antibodies that are defined only by a partial structure and a desired function/activity.
15.	The specification discloses a particular antibody that comprises VL and VH regions of particular antibodies that are defined by particular amino acid sequences for the three CDR sequences of both the VH and VL domains.  However, the specification does not provide sufficient written description as to the structural features of the claimed genus of antibodies that comprise an anti-NaV1.9 antibody that do not comprise a full complement of 6 CDRs, or antibodies that have variations in the CRDs that have the same binding specificity and functional activity.
16.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results 
17.	It is well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure, one skilled in the art would not know which residues in the CDRs are critical for binding.  In the instant case, there is insufficient guidance based on the reliance of disclosure of 3 antibodies, wherein the antibody comprises (1) a light chain variable region comprising the sequence SEQ ID NO:37 and a heavy chain variable region comprising the sequence SEQ ID NO: 31; (2) a light chain variable region comprising the sequence SEQ ID NO:39 and a heavy chain variable region comprising the sequence SEQ ID NO: 33; or (3) a light chain variable region comprising the sequence SEQ ID NO:41 and a heavy chain variable region comprising the sequence SEQ ID NO: 35, respectively, to direct a person of skill in the art to select or to predict particular residues or CDRs as essential for the functional properties recited in the claims.
18.	It is well established in the art that the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which 
19.	The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset, et al. (Biochemical and Biophysical Research Communications, 2003. 307:198-205) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset, et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly 
20.	In the absence of sufficient direction and guidance, the disclosure of a limited number of species of antibodies does not provide sufficient written description for the entire genus of modified immunoglobulin molecules encompassed by the claims in view of the evidence cited supra.
21.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
22.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in 
23.	One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
24.	Therefore, only an antibody comprising: (1)  a heavy chain variable region comprising the amino acid sequence SEQ ID NO:7 and a light chain variable region comprising the amino acid sequence SEQ ID NO:8; or (2) a heavy chain variable region CDR1 comprising the sequence SEQ ID NO: 1; a heavy chain variable region CDR2 comprising the sequence SEQ ID NO: 2; a heavy chain variable region CDR3 comprising the sequence SEQ ID NO: 3; a light chain variable region CDR1 comprising the sequence SEQ ID NO: 4; a light chain variable region CDR2 comprising the sequence SEQ ID NO: 5; and a light chain variable region CDR3 comprising the sequence SEQ ID NO: 6, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath 

Summary
25.	Claims 1-2, 5-8, 10 and 13-14 stand rejected.
26.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
May 7, 2021